Being read, and Plea. Jos11 Whipple Esq1' Thos Rodman, Josh Wanton Jur and James Rogers, Merchants come into Court and Tender the sum of One Hundred and sixteen pounds with the Cost of Court to this time in full satisfaction, which the Appellant refuseth to accept. And the Court was adjourned untill to morrow at Ten o Clock A. M. And opened accordingly: And after Sundry Debates by their Advocates the Court was Adjourn’d untill further notice.
Newport June 5th 1752.
Rec4 of Thomas Vernon Regr of the Court of Vice Admiralty the sum of One Hundred and fifty nine Pounds Eleven Shillings in full for a Judgement of Court obtain’d by Jn° Perry ags* the Owners of the Brign Providence Wm Sargent Master: I say rec4 as Attorney to s4 Perry in full of s4 Parry’s Wages.
A. Johnston
Newport May 26th 1752
Court of Vice Admiralty Having heard, and fully Consider’d the within Libel with the Plea there to, and the Tender made in Court by the *547Owners of the Sa Brigantine Providence, together with all the Allegations, Amounts and Evidence of both parties, it appears to me that there remains due to the sa John Perry for the residue of his wages due on board the Sa Brigantine (after deduction made of what he receiv’d before Sailing, and of what was paid him and disburse for him during the Voyage) the sum of One hundred and Fifty nine Pounds Eleven Shillings in Bills of Publick Credit of this Colony. It is therefor Consider’d and Decreed that he the Sa John Parry recover against the Sa Brigantine Providence the afores3 Sum of one hundred and Fifty nine Pounds Eleven Shillings: And as much as the Tender made in Court was not Sufficient to pay and satisfy the it is therefore further Decree that the Sa John Parry recover also the whole Cost of this Court S Wickham D. Judge